Citation Nr: 9929525	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  91-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  The propriety of the initial 40 percent rating for the 
service-connected arthritis of the neck.  

2.  The propriety of the initial 30 percent rating for the 
service-connected arthritis of the right shoulder.  

3.  The propriety of the initial 20 percent rating for the 
service-connected arthritis of the right elbow.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1952.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1989 rating decision of the 
RO.  

In July 1991, the Board denied the veteran's claims of 
service connection of ichthyosis vulgaris, arthritis of the 
right knee, arthritis of the left knee and arthritis of the 
lumbosacral spine.  The Board also denied ratings in excess 
of 10 percent for traumatic arthritis of the right elbow, 
10 percent for traumatic arthritis of the right shoulder and 
10 percent for traumatic arthritis of the neck.  The Board 
also denied the veteran's claim for a certificate of 
eligibility for financial assistance in acquiring specially 
adaptive housing and a special home adaptation grant.  The 
Board, however, granted service connection for residuals of 
an injury to the right eye.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  In an August 1993 decision, the Court affirmed 
the Board's denial of service connection for arthritis of the 
right knee, arthritis of the left knee and arthritis of the 
lumbosacral spine as well as the denial of the claim for a 
certificate of eligibility for financial assistance in 
acquiring specially adaptive housing and a special home 
adaptation grant.  The Court, however, remanded the issues of 
service connection for ichthyosis vulgaris and increased 
ratings for the traumatic arthritis of the right elbow, right 
shoulder and neck for further development and readjudication.  
The Court also held that the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability should have been addressed by the Board.  

In June 1994, the Board remanded the case for additional 
development of the record.  

In an October 1994 rating decision, the RO increased the 
ratings for the traumatic arthritis of the neck to 40 percent 
disabling, right shoulder to 30 percent disabling and right 
elbow to 20 percent disabling, effective on August 19, 1994.  
In addition, the RO granted a total rating based on 
individual unemployability due to service-connected 
disability, effective on August 19, 1994.  In a February 1995 
rating decision, the RO granted service connection for 
ichthyosis dermatitis and atrophic dermatitis and assigned a 
10 percent evaluation.  The same rating action denied the 
veteran's new claims of service connection for glaucoma and 
cataracts.  

In July 1995, the veteran filed a Notice of Disagreement with 
respect to the decision denying a rating in excess of 10 
percent for the service-connected skin disorder and an 
earlier effective date for the total rating based on 
individual unemployability due to service-connected 
disability.  In September 1995, the veteran submitted a 
document which was interpreted as a Notice of Disagreement 
with respect to the decision which denied the claims of 
service connection for glaucoma and cataracts.  The statement 
was also interpreted as the veteran's attempt to reopen the 
claim for a certificate for eligibility for a special housing 
assistance grant or for a special home adaptation grant; the 
claims of service connection for arthritis of the lumbosacral 
spine, right knee and left knee; and a claim for a total 
schedular evaluation.  The veteran was provided with a 
Statement of the Case on the issues of service connection for 
glaucoma and cataracts; increased ratings for the service-
connected skin disorder, right elbow, right shoulder and neck 
disability; housing assistance; and an earlier effective date 
for the assignment of a total rating based on individual 
unemployability due to service-connected disability.  In a 
March 1996 report of contact, it was noted that the veteran 
had filed his Substantive Appeal at the Board on the issues 
of entitlement to service connection for glaucoma and 
cataracts, increased ratings for the service-connected skin, 
right elbow, right shoulder and neck disorders; housing 
allowance; and an earlier effective date for the assignment 
of a total rating based on individual unemployability due to 
service-connected disability.  

In a September 1996 decision, the Board granted service 
connection for glaucoma and cataracts; assigned a 30 percent 
rating for the service-connected ichthyosis vulgaris and 
atrophic dermatitis; assigned an effective date of May 12, 
1992, for the award of a total compensation rating based on 
individual unemployability; and denied eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  The Board remanded the issues 
of increased ratings for arthritis of the right shoulder, 
right elbow and neck.  

In a September 1996 rating decision, the RO effectuated the 
Board's September 1996 decision by assigning a 30 percent 
rating for the veteran's service-connected skin disability 
effective in December 1994; recharacterizing the veteran's 
right eye disability as residuals of a right eye injury with 
decreased visual acuity, glaucoma and cataract; and assigning 
a total rating due to individual unemployability effective on 
May 12, 1992.  

In an October 1996 correspondence, the veteran stated that 
the RO had erred in not assigning "a combined total 
disability rating of 100 percent based upon the combined 
rating table" effective on February 24, 1989.  The veteran 
also stated that rating "decisions always can be challenged 
for ancient [clear and unmistakable error (CUE)].  Thus[,] 
the veteran request[s] CUE review authority as relating to . 
. . the [RO] rating decisions."  The RO has not responded to 
this correspondence, and the matter is referred for 
appropriate action.  

In a November 1996 correspondence, the veteran requested an 
effective date of August 25, 1989, for the 30 percent rating 
for his skin disability.  

In January 1997, the Board received a motion for 
reconsideration from the veteran.  The motion was denied by 
the designate of the Chairman of the Board in April 1997.  

In a July 1998 rating decision, the RO assigned an effective 
date of February 24, 1989, for the higher ratings for 
arthritis of the right elbow, right shoulder and neck.  In 
addition, the 30 percent rating for the veteran's service-
connected skin disability was made effective from August 25, 
1989, as requested by the veteran.  The RO noted that a 
schedular 100 percent rating was effective on May 11, 1990.  

The veteran's representative provided a statement in January 
1999.  It was noted that the veteran was continuing his 
appeal with regard to "the rating decision of July 1, 1998, 
which changed the effective dates of all three conditions to 
February 24, 1989[,] and confirmed and continued the 
percentages assigned to each disability."  To the extent 
that the representative suggests that the veteran had 
appealed the effective dates assigned for the three increased 
rating issues on appeal, the Board notes that the veteran has 
never instituted an appeal of those effective dates.  

During the course of this appeal, the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, as in this case, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In the case of an initial rating, 
separate ratings can be assigned for separate periods of 
time-a practice known as "staged" rating.  Thus, the 
issues have been recharacterized as shown on the first page 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected arthritis of the neck is 
not shown to be productive of more than severe functional 
limitation or intervertebral disc syndrome; pronounced 
intervertebral disc syndrome is not demonstrated.  

3.  The veteran's service-connected arthritis of the right 
shoulder is not shown to be manifested by more than motion 
limited to 60 degrees from the side due to pain.  

4.  The veteran's service-connected arthritis of the right 
elbow, when considering functional loss due to pain, is shown 
to be manifested by limitation of flexion to 70 degrees; 
however, a rating of 40 percent is precluded by the 
amputation rule.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 40 percent rating for the service-connected 
arthritis of the neck have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, 
4.71a including Diagnostic Codes 5010, 5293 (1999).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected arthritis 
of the right shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, 
4.71a including Diagnostic Codes 5010, 5200, 5201 (1999).  

3.  The criteria for the assignment of an initial 30 percent 
rating for the service-connected arthritis of the right elbow 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate I, 4.71a including Diagnostic Codes 5010, 
5206 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claims, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Factual background

The service medical records show that, in October 1951, the 
veteran was struck by mortar fragments in the right wrist.  
The injury resulted in a loss of about six centimeters of the 
ulna.  The wound was debrided, and the veteran was evacuated.  
There was a complete loss of the soft tissue and bone for 
approximately twelve centimeters in the distal third of the 
forearm.  There was a twelve-centimeter gap in the ulnar 
nerve.  There was a complete absence of the ulnar function of 
the right hand.  It was noted that the veteran was right-
handed.

In a January 1953 rating decision, the RO granted service 
connection for the residuals of a shell fragment wound to the 
right forearm.  A combined 50 percent rating was assigned.  
In November 1958, the disability rating was increased to 
70 percent rating, and the veteran was found to be entitled 
to special monthly compensation for the loss of use of one 
hand.  In a June 1967 rating decision, the RO assigned a 
temporary 100 percent evaluation due to surgery on the 
veteran's arm.  The temporary total evaluation was effective 
from April 3 to June 30, 1967.  

The veteran filed his claim for service connection for 
traumatic arthritis and for an increased rating for the 
residuals of his combat wound on February 24, 1989.

By a decision of December 1989, the RO granted service 
connection and assigned separate 10 percent ratings for 
traumatic arthritis of the right elbow, right shoulder and 
neck, effective on February 24, 1989.  That rating decision 
was based upon an October 1989 VA orthopedic examination 
which reported that the range of motion of the right elbow 
lacked 30 degrees of full extension and 40 degrees of 
flexion.  There was minimal crepitus with the range of motion 
of the elbow.  There was full forward flexion of the right 
shoulder but the abduction of the right shoulder was to 120 
degrees.  Internal and external rotation of the shoulder was 
full.

In an application for compensation based on individual 
unemployability dated on May 12, 1992, the veteran reported 
that he had worked as a landscape gardener but could only 
work sporadically beginning in 1991.  In an undated 
statement, the veteran's employer reported, in substance, 
that the veteran had been able to do only "some minimal 
sedentary labor" since 1987 due to his service-connected 
disabilities.

In August 1994, a VA orthopedic examination was conducted.  
The veteran reported that he had attempted to do some work 
with gardening.  He stated, however, that the activity caused 
increased pain in his right elbow, shoulder and back.  The 
range of motion of the right shoulder was as follows:  
abduction to 60 degrees, adduction to 40 degrees, internal 
rotation to 45 degrees, external rotation to 45 degrees, 
extension to 40 degrees and flexion to 70 degrees.  There was 
diffuse tenderness to palpation of shoulder with minimal 
crepitus.  There was diffuse pain throughout the shoulder 
during the active range of motion studies.  

An examination of the neck demonstrated that forward flexion 
was to 50 degrees, backward extension to 20 degrees, lateral 
bending to 20 degrees, bilaterally, and rotation to 45 
degrees, bilaterally.  There was muscular spasm along the 
paraspinal musculature and tenderness in the area.  There was 
no evidence of radicular symptoms.  

An examination of the right elbow demonstrated limitation of 
motion with flexion to 90 degrees and extension to 25 
degrees.  Pronation and supination were to 60 degrees, and 
there was diffuse pain with the range of motion studies.  No 
palpable tenderness was elicited.  X-ray studies of the right 
elbow showed degenerative changes.  X-ray studies of the 
cervical spine showed foraminal narrowing and degenerative 
changes.  X-ray studies of the right shoulder showed 
degenerative changes but no evidence of impingement syndrome.  
The diagnoses were those of traumatic arthritis of the right 
shoulder with severe limitation of motion and pain associated 
with motion, impingement/arthritis of the right shoulder with 
severe limitation of motion and pain associated with motion, 
degenerative disease of the cervical spine with severe 
limitation of motion with secondary muscle spasms and X-ray 
evidence of degenerative changes and neural foraminal 
narrowing, and limited motion of the right forearm.  

The orthopedist commented that the veteran had severe 
limitation of motion of his neck, right shoulder, right 
elbow, right wrist and right hand.  In addition, it was 
reported that he had pain in the right lower back secondary 
to his injuries.  It was his opinion that each disability 
contributed significantly to the veteran's ability to engage 
in substantially gainful employment.  

A VA outpatient treatment report dated in November 1994 
indicates that the veteran was seen complaining of a painful 
right shoulder, neck and right flank.  It was noted that he 
had poor function, paralysis of the right arm and hand and an 
ulnar nerve injury.  The veteran had painful limitation of 
the neck and right shoulder.  He was referred for physical 
therapy.  

In September 1995, the veteran underwent an orthopedic 
examination at a private facility.  The veteran complained of 
pain in his right shoulder and pain in his right hip.  
Examination of the right shoulder showed positive impingement 
sign but reasonably good rotator cup strength.  Some pain was 
present with abduction across the body.  There was no loss of 
the normal glenohumeral mobility.  The relevant diagnoses 
were those of impingement and tendinitis of the right 
shoulder.  

In December 1996, another VA examination was conducted.  The 
veteran complained of pain in the neck, right shoulder and 
elbow.  Specifically, he stated that he had pain on bending 
and turning his neck.  He had night pain and pain that 
radiated over the back part of his neck and down the upper 
spine.  He had occasional dysesthesias and paresthesias in 
both upper extremities.  Regarding the right shoulder, he had 
pain on motion and an inability to lift anything over his 
head.  He had night pain and complained of weakness.  He 
could not lift anything over 20 pounds without pain.  He 
complained of constant right elbow pain, which increased at 
night.  He stated that the pain went down into his wrist.  

Regarding the neck, the veteran had lateral rotation to 15 
degrees, bilaterally, full forward flexion and extension to 
10 degrees.  The examiner noted that the veteran had pain 
with motion of the neck in the mid, upper portion of the 
back.  Regarding the shoulder, the veteran had 90 degrees of 
abduction, 20 degrees of internal rotation and 20 degrees of 
external rotation.  There was mild deltoid atrophy and 
crepitus on motion.  There was tenderness over the anterior 
aspect of the shoulder and pain on motion.  Regarding the 
elbow, the veteran lacked 20 degrees of extension and 20 
degrees of flexion.  He had full pronation and supination.  
He had weakness of his entire right upper extremity both in 
the shoulder musculature and in his elbow with weakness of 
the biceps.  

VA X-ray studies of his neck and right elbow revealed 
moderate degenerative arthritis.  X-ray studies of the right 
shoulder revealed mild degenerative arthritis.  An MRI study 
of the cervical spine showed cervical spondylosis at C6-C7 
with hypertrophic bone changes and disc protrusion resulting 
in mild canal narrowing and bilateral intervertebral foramina 
narrowing.  

In a June 1997 addendum, the December 1996 VA examiner noted 
that, due to chronic pain, the veteran had functional 
impairment of the neck, right shoulder and right elbow.  

Various VA outpatient treatment and therapy reports show 
continued complaints involving the veteran's neck, right 
shoulder and right elbow.  Of particular interest are 
notations showing C6-C7 radiculopathy.  

In February 1998, another VA examination was conducted.  The 
veteran complained of pain in the neck, right shoulder and 
right elbow.  He stated that his symptoms were aggravated by 
weather change, lifting objects weighing more than ten 
pounds, increased physical activity, active flexion, 
extension and rotation about the cervical spine and working 
with the right arm in an overhead position.  Motion of the 
cervical spine was as follows:  extension to 15 degrees; 
flexion to 20 degrees, right and left rotation to 20 degrees; 
and right and left cervical tilt to 15 degrees.  He had 
normal shoulder shrug and no measurable circumferential 
atrophy of either arm.  There was a one-inch decreased 
circumference of the right forearm compared to the left.  The 
veteran had normal external appearance of the right shoulder 
with tenderness to palpation over the anterior, posterior and 
superior aspect of the shoulder.  The range of motion of the 
right shoulder was as follows:  forward flexion to 90 
degrees; abduction to 60 degrees; extension to 20 degrees; 
external rotation to 45 degrees; and internal rotation to 30 
degrees.  The veteran had a 30 degree flexion contracture of 
the right elbow, with further flexion to 95 degrees.  
Pronation and supination were to 30 degrees.  X-ray studies 
of the cervical spine and right shoulder showed post-
traumatic osteoarthritis.  The diagnoses were those of 
cervical spondylosis at C6-C7 with mild cervical stenosis at 
C4-C5, C5-C6 and C6-C7; and post-traumatic osteoarthritis of 
the right shoulder and elbow.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
traumatic arthritis should be rated as degenerative 
arthritis.  Diagnostic Code 5003 establishes, essentially, 
three methods of evaluating degenerative arthritis which is 
established by x-ray studies:  (1) when there is a 
compensable degree of limitation of motion, (2) when there is 
a noncompensable degree of limitation of motion, and (3) when 
there is no limitation of motion.  Generally, when documented 
by x-ray studies, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592-93 (1991), Lichtenfels v. Derwinski; 
1 Vet. App. 484, 488 (1991).  

Neck arthritis

The veteran's arthritis of the neck is rated as 40 percent 
disabling under 38 C.F.R. § 4.71a including Diagnostic Code 
5293.  That Code provides a 40 percent evaluation for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent rating is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  

The evidence establishes that the veteran has considerable 
loss of motion with pain in all planes of neck motion.  There 
was no clinical documentation of functional loss due to pain 
or weakness, fatigability or incoordination of the low back.  
Although the veteran had associated radiculopathy with 
occasional dysesthesias and paresthesias in both upper 
extremities, there is no evidence of demonstrable muscle 
spasm, absent reflexes or pronounced intervertebral disc 
syndrome.  The Board finds that, given the veteran's 
complaints, the disability picture is not shown to be 
consistent with that reflective of pronounced intervertebral 
disc syndrome with neurological findings appropriate to 
disease of the cervical spine and little intermittent relief.  
Thus, the criteria for the assignment of a 60 percent rating 
pursuant to 38 C.F.R. § 4.71a including Diagnostic Code 5293 
have not been met.  See DeLuca v Brown, 8 Vet. App. 202 
(1995).  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disorder as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119.  The Board finds, however, that the veteran's service-
connected neck disorder is not shown to have warranted the 
assignment of a 60 percent rating at any time during the 
course of this appeal.  

The Board recognizes that Diagnostic Code 5286 provides a 100 
percent evaluation for complete bony fixation (ankylosis) of 
the spine at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  The Board notes 
that there is no evidence of complete bony fixation of the 
spine.  In the absence of such, and based on the applicable 
rating criteria, the Board finds that the veteran's 
disability picture does not meet the criteria for the 
assignment of a higher rating consistent with more than 
severe functional loss due to pain or intervertebral disc 
syndrome.  

Right shoulder arthritis

The standard ranges of motion of the shoulder are 180 degrees 
of flexion, 180 degrees of abduction, 90 degrees of internal 
rotation and 90 degrees of external rotation.  38 C.F.R. 
§ 4.71, Plate I.  

The veteran's right shoulder arthritis is rated as 30 percent 
disabling under 38 C.F.R. § 4.71a including Diagnostic Code 
5201.  That code provides a 30 percent evaluation where 
motion of the arm is limited to midway between the side and 
shoulder level.  A 40 percent rating is warranted where 
motion of the arm is limited to 25 degrees from the side.  A 
higher rating is also provided for ankylosis of the shoulder 
(scapulohumeral articulation, taking note that the scapula 
and the humerus move as one piece).  See 38 C.F.R. § 4.71a, 
including Diagnostic Code 5200.  

Here, the evidence shows flexion, at worst, to 70 degrees and 
abduction, at worst, to 60 degrees.  That is, motion of the 
right shoulder is beyond midway between the side and shoulder 
level, the criteria for his current 30 percent evaluation.  
Given, however, the objective evidence of pain, and when 
considering the provisions of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint, the criteria for the current 30 percent rating 
pursuant to 38 C.F.R. § 4.71a including Diagnostic Code 5201 
have been legitimately met.  See DeLuca v Brown, 8 Vet. App. 
202.  

Regarding the criteria for a 40 percent rating, however, the 
Board notes that there is no evidence suggesting that the 
range of motion of the right shoulder is limited to 25 
degrees from the side, even when considering the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  

The Board further notes that there is no evidence of right 
shoulder ankylosis to warrant a 40 percent rating under 
Diagnostic Code 5200.  

Again, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
disorder as prescribed by the Court in Fenderson v. West, 12 
Vet. App. 119.  The Board finds, however, that the veteran's 
service-connected right shoulder disorder warrants a 30 
percent rating for the entire course of this appeal.  

Right elbow arthritis

The standard ranges of motion of the forearm (elbow) are 0 
degrees of extension and 145 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate I.  

The veteran's arthritis of the right elbow is rated as 20 
percent disabling under 38 C.F.R. § 4.71a including 
Diagnostic Code 5206.  That code provides a 20 percent 
evaluation where flexion of the forearm is limited to 90 
degrees.  A rating greater than 20 percent is available where 
flexion of the forearm is limited to 70 degrees (30 percent), 
to 55 degrees (40 percent) or to 45 degrees (50 percent).  

Here, the evidence shows flexion, at worst, to 90 degrees, 
the criteria for his current 20 percent evaluation.  The 
Board notes, that there is no medical evidence of 
fatigability, incoordination or weakness of the right elbow.  
Although, based strictly on the degrees of excursion, the 
veteran's disability picture does not meet the criteria for a 
30 percent evaluation under Diagnostic Codes 5206-i.e., 
flexion limited to 70 degrees, there is objective evidence of 
pain in the right elbow, both on motion and to palpation.  
Given the objective evidence of functional loss due to pain, 
and when considering the provisions of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, the Board finds that the criteria for a 
30 percent rating pursuant to 38 C.F.R. § 4.71a including 
Diagnostic Code 5206 have been met.  See DeLuca v Brown, 
8 Vet. App. 202.  

Once again, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
disorder as prescribed by the Court in Fenderson v. West, 12 
Vet. App. 119.  The Board finds, however, that the veteran's 
service-connected right elbow disorder warrants a 30 percent 
rating for the entire course of this appeal.

Amputation rule

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(1999).  

Amputation of the major arm between the shoulder and elbow 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
including Diagnostic Code 5122 (1999).  Amputation of the 
major arm above the insertion of the deltoid warrants an 
90 percent evaluation.  38 C.F.R. § 4.71a, including 
Diagnostic Code 5122 (1999).

The Board notes that the veteran has been awarded a 70 
percent evaluation for the shell fragment wound of the right 
forearm with laceration of the ulnar nerve, fracture of the 
right ulna, arthralgia of the right wrist and amputation of 
the right little finger.  The award was pursuant to 38 C.F.R. 
§ 4.71a, including Diagnostic Code 5125 (1999), for the loss 
of use of the major hand.  

The veteran's service connected disabilities below the 
shoulder (70 percent for the loss of use of the hand and the 
30 percent for arthritis of the elbow awarded in this 
decision) are a combined 79 percent.  Thus, the amputation 
rule would preclude the assignment of a rating of 40 percent 
or higher for the service-connected right elbow disability.  


ORDER

An initial rating higher than 40 percent for the service-
connected arthritis of the neck is denied.  

An initial evaluation higher than 30 percent for the service-
connected arthritis of the right shoulder is denied.  

An initial rating of 30 percent for the service-connected 
arthritis of the right elbow is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

